Citation Nr: 0424289	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for the residuals of an 
acute myocardial infarction.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran had active duty from April 1956 to April 1960, 
October 1964 to October 1968, and periods of active duty for 
training and inactive duty training with the Montana Air 
National Guard and the Air Force Reserve from March 1981 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Fort Harrison, Montana.  Service connection for heart disease 
was denied in a decision issued by the Board in February 1996 
which became final when not appealed.  The veteran's October 
2000 claim was specifically based upon a change in the law, 
effective in November 2000 at 38 C.F.R. § 3.6(a) (2000), 
which first specifically included disability from acute 
myocardial infarction incurred during a period of inactive 
duty training (INACDUTRA).  In the April 2001 rating decision 
on appeal, the RO stated that it was reopening the veteran's 
earlier claim, but actually this is a new claim, 
characterized as service connection for residuals of an acute 
myocardial infarction, not a reopened claim of service 
connection for heart disease.  The appeal must be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In May 2004, to assist in the development of the veteran's 
claim in accordance with the Veterans Claims Assistance Act 
of 2000, the Board referred this case for the production of a 
medical expert opinion.  See 38 U.S.C.A. §§ 5103A(d)(2), 5109 
(West 2002).  That opinion was received in June 2004.  In 
July 2004, the Board provided a copy of this opinion to the 
veteran and his representative and offered them the 
opportunity to submit additional argument and evidence.  In 
August 2004, The Board notified them that they had the right 
to have this opinion, along with all of the evidence on file, 
first considered by the RO, unless this right was waived.  
Thereafter, later in August 2004, the Board was notified that 
the veteran did not waive his right to have the opinion first 
considered by the RO.

Accordingly, the case must be REMANDED to the RO for the 
following:

The RO should again address the veteran's 
pending claim of service connection for 
the residuals of an acute myocardial 
infarction in light of all of the 
evidence of record, including the June 9, 
2004, medical opinion obtained by the 
Board.  If the decision is not to the 
veteran's satisfaction, he and the 
representative must be provided a 
Supplemental Statement of the Case and 
given an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need so nothing 
further until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


